Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“a first patient interface unit dock arranged as an interface between the first patient interface unit, the intravascular imaging system and the server, the first patient interface unit dock being positioned in the first procedure room and configured to mechanically mount the first patient interface unit when the first patient interface unit is not in use; 
a second patient interface unit positioned in a second procedure room in which patient imaging is performed; and
a second patient interface unit dock arranged as an interface between the second patient interface unit, the intravascular imaging system and the server, the second patient interface unit dock being positioned in the second procedure room and configured to mechanically mount the second patient interface unit when the second patient interface unit is not in use, wherein the intravascular imaging and the server are positioned in a room different than the first procedure room and the second procedure rooms”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793